DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/21/21 and 02/08/22 was filed on or after the mailing date of the application on 07/21/21. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-32 of the currently examined application (17/981,936) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent 11,138,715. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/981,936: “A method, performed by a terminal…obtaining a first sensory parameter, a second sensory parameter, and a third sensory parameter of the VR multimedia played on a terminal, wherein the first sensory parameter, the second sensory parameter, and the third sensory parameter are obtained by performing sampling separately by the terminal according to at least two perceptual dimensions, wherein the at least two perceptual dimensions comprise a visual dimension and an acoustic dimension, wherein the first sensory parameter affects fidelity experience, wherein the second sensory parameter affects enjoyment experience, and wherein the third sensory parameter affects interaction experience; and determining a mean opinion score (MOS) of the VR multimedia based on the first sensory parameter, the second sensory parameter, and the third sensory parameter.“, though it is a slight variation from claim 1 of U.S. Patent 11,138,715: “A method for…obtaining a first sensory parameter, a second sensory parameter, and a third sensory parameter of the VR multimedia played on a terminal, wherein the first sensory parameter, the second sensory parameter, and the third sensory parameter are obtained by performing sampling separately by the terminal according to at least two perceptual dimensions, wherein the at least two perceptual dimensions comprise a visual dimension and an acoustic dimension, wherein the first sensory parameter affects fidelity experience, wherein the second sensory parameter affects enjoyment experience, and wherein the third sensory parameter affects interaction experience; and determining a mean opinion score (MOS) of the VR multimedia based on the first sensory parameter, the second sensory parameter, and the third sensory parameter.”, is similar in scope and would provide analogous sampling of virtual reality multimedia. Table I listed below is provided to show which claims in the current application 17/981,936 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 11,138,715. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 17/981,936 maps to the independent claim 1 of U.S. Patent 11,138,715.

TABLE 1
Current Application: 17/981,936
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32 
U.S. Patent: 11,138,715 
Claims 1, 1, 1, 1, 2, 3, 4, 5, 6,  7,  8,   9,  10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29  


TABLE II
Current Application: 17/981,936 (Claim 1)
U.S. Patent: 11,138,715 (Claim 1)
1.A method, performed by a terminal, for determining experience quality of virtual reality (VR) multimedia, wherein the method comprises:





performing sampling according to at least one perceptual dimension to obtain a first sensory parameter and a second sensory parameter of the VR multimedia played on the terminal, wherein the at least one perceptual dimensional comprises a visual dimension;
performing sampling by the terminal according to at least two perceptual dimensions to obtain a third sensory parameter of the VR multimedia,
A method for determining experience quality of virtual reality (VR) multimedia, wherein the method is performed by an apparatus comprising a non-transitory computer readable medium configured to store computer-executable instructions and processor coupled to the non-transitory computer readable medium, and wherein the method comprises: 
obtaining a first sensory parameter, a second sensory parameter, and a third sensory parameter of the VR multimedia played on a terminal, wherein the first sensory parameter, the second sensory parameter, and the third sensory parameter are obtained by 
performing sampling separately by the terminal according to at least two perceptual dimensions, wherein the at least two perceptual dimensions comprise a visual dimension and 

wherein the at least two perceptual dimensions comprise the visual dimension and a feedback dimension; and
10	
an acoustic dimension, wherein the first sensory parameter affects fidelity experience, wherein the second sensory parameter affects enjoyment experience, and wherein the third sensory parameter affects interaction experience; and

determining a mean opinion score (MOS) of the VR multimedia based on the first sensory parameter, the second sensory parameter, and the third sensory parameter.
determining a mean opinion score (MOS) of the VR multimedia based on the first sensory parameter, the second sensory parameter, and the third sensory parameter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649